Sub-Item 77O DREYFUS PREMIER INVESTMENT FUNDS, INC. Dreyfus Global Real Estate Securities Fund On April 29, 2016, Dreyfus Global Real Estate Securities Fund (the "Fund"), a series of Dreyfus Premier Investment Funds, Inc., purchased 22,370 Common Shares of Beneficial Interest issued by Washington Real Estate Investment Trust (CUSIP No. 939653101) (the "Shares") at a purchase price of $28.200 per Share, including underwriter compensation of $0.677 per Share. The Shares were purchased from Morgan Stanley & Co. LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BB&T Capital Markets, a division of BB&T Securities, LLC BNY Mellon Capital Markets, LLC BTIG, LLC Capital One Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Accompanying this statement are materials provided to the Board of Directors for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 8, 2016. These materials include additional information about the terms of the transaction.
